Exhibit 10.81

AMENDED KEY TERMS OF COMPENSATION ARRANGEMENT

 

NAME:   Lynda Gustafson TITLE:   Vice President, Corporate Controller BASE
SALARY:   $220,000 BONUS PLAN:   Target payout at 40% of base salary, plus 20%
retention bonus. EQUITY COMPENSATION:   Eligible to participate in the Company’s
equity compensation plans. HEALTH BENEFITS:   Medical, dental and vision
insurance 401K:   4% match, eligible after 6 months. MANAGEMENT CHANGE OF
CONTROL PLAN:   If involuntary termination, but not for death, disability or
cause, at any time within 18 months following the change of control, eligible to
receive a payment equal to two times annual compensation (base salary plus
average annual bonus for three prior fiscal years) plus a pro-rated bonus for
the year of termination, in a single lump sum payment, less applicable taxes,
and benefits coverage for 18 months. MANAGEMENT SEVERANCE PLAN:   Eligible to
receive a severance payment equal to 50% of gross base salary if involuntarily
terminated other than for death, disability or cause, to be paid in equal
monthly installments over the 12-month period.